DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al 9,239,159 in view of Tamura et al 2015/0098229.
	Regarding Claims 1 and 15, Takenaka et al shows in Figure 9, a bulb lamp 100 comprising a lamp holder 120 and a bulb shell 130, wherein the lamp holder 120 connects to the bulb shell 130 to form a lamp body, and a light source assembly 110 provided in the lamp body, and a heat radiator 123, wherein the heat radiator 123 is arranged in the lamp holder 120, the heat radiator comprises a first hollow mechanism, a contact part provided at one end away from a lamp cap (see upper end of heat radiator, as shown in Fig. 9), the light source assembly 110 arranged on the contact part.  Takenaka et al discloses the housing is connected to a socket (see col. 11, line 50) but fails to show a lamp cap.  Tamura et al teaches that it is known in the art in Figure 1 to provide a bulb lamp with a lamp cap 70 attached to a lamp housing 80 (see 
	Regarding Claim 2, Takenaka et al show in Figure 9, wherein the contact part comprises a flanging structure (not numbered).
	Regarding Claim 8, Takenaka et al as modified by Tamura et al provides for convex part 42 formed on one end of a lamp holder 40 away from the bulb shell, the convex part arranged in the lamp cap (see Tamura et al, Fig. 2, para. 0064).
	Regarding Claim 9, Takenaka et al as modified by Tamura et al provides for the convex part 42 to have a grooved area for setting a power supply in the lamp cap (see Tamura et al, grooved structure in Figs. 1 and 2).
	Regarding Claim 12, Takenaka et al fails to disclose the thickness of the radiator.  In the absence of any unobvious or unexpected results, it would have been obvious to one of ordinary skill in the art to determine the necessary thickness for the radiator and flange area including but not limited to a thickness of 0.8-1.0 mm to optimize the performance of the radiator.  See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (2007).
	Regarding Claim 13, Takenaka et al discloses the outer surface of the heat radiator 123 is adhered to an inner surface of the lamp holder 120 (see col. 17, line 13).
	Regarding Claim 14, Takenaka et al discloses the material of the heat radiator comprises aluminum (see col. 17, line 20) and a material of the lamp holder 120 comprises a thermally conductive material (see col. 16, line 45).


Allowable Subject Matter
Claims 3-7, 10, 11 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-7, 10 and 11 are considered to set forth allowable subject matter because Claim 3 sets forth the lamp holder comprising a second hollow mechanism, along a direction away from the lamp cap, a first clamping groove, a first annular mechanism and a second annular mechanism are arranged on an inner surface of the lamp holder along a direction from the bulb shell and the lamp cap; and the first clamping groove, the first annular mechanism and the second annular mechanism are arranged in a stepped manner along a direction from the inner surface of the lamp holder to an outer surface of the heat radiator, the contact part is clamped on the second annular mechanism, and a first buckle cooperating with the first clamping groove is arranged on the bulb shell.  This combination of limitations was not shown or suggested by the prior art.
Claims 16-20 are allowable over the prior art because Claim 16 sets forth arranging along a direction away from the lamp cap, a first clamping groove, a first annular mechanism and a second annular mechanism on an inner surface of the lamp holder along a direction from the bulb shell to the lamp cap, and arranging the first clamping groove, the first annular mechanism and the second annular mechanism is a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al is cited of interest for showing in Figure 2, a bulb lamp 100 which includes a lamp holder 170, heat radiator 140, lamp assembly 130 and bulb shell 110 (see para. 0052) and lamp cap 163 in Figure 3. Lim et al is cited of interest for showing in Figure 2, a bulb lamp including a lamp holder 330, heat radiator 310, lamp assembly 200 and bulb shell 100 with lamp cap 500.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PEGGY A NEILS/Primary Examiner, Art Unit 2875